Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 1 of 44 PagelD #: 1538

paiuqiyoig $1 Led Ul JO ajousM Ul UORINpOIdsy Wea, Agning sisAjeuy Je/NY9D [g4 BYyI JO Ayadoig jen{sa1j9]U)

8107 ‘pz Jaquiaqdas
9TE9-97S-VOE

isv9/diD/oHIEs

URIOH “Y UIAdY YS

 

WIWAL ASAXNS SISATVNV YV INTIS Ids

 

100
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 2 of 44 PagelD #: 1539

payqiyoigd S} Wed Ul JO ajoY,A Ul UOL}INpolday Wea! Aaving sisAjeuy sejn}]a> jq4 ayy yo Ajradoug jenjsaya1U;

“S19MO] BSI} JO JULIGJOOJ JeINYjad BY] NIHLIM, LON SVM @uoyd ayy Suiueaw ‘Jespuey aul Aq pajoajas
JOU QJaM SOUS [[39 asay, “ease BY] U} SUO{JEIO] AUS [Jad 4aYJO JUBSaida/ S1OP aSaUy ‘SIOP PFWING UlelUOD osje sdew au,

 
 

 

vauVv azqvHs po

 

 

 

JOS JENS Wed Bul jo eae BdeIBACD 16 JULdjOO) Jy jenioe au

JIidap jou Sa0p Baie papeys ay ‘(smoiie jy MOjeq vas} SeuUajUe 3U] WO4j jaael] (4y) sa;QUanbady Clipe: sy USTSa7p Avewud ay)

SMOUS UO!ZISN]|! Sy] Ul Ease Papeys ay] ‘PayUsO aie SJaMO} jja2 BY} UO SeUUS}Ue AY] UOIIAINP aU] SjessUOWAP SUOTeZISNy asaUL

 

OqwASs sig] Buisn sdew SuIMo]joO} BY} US Pelesjsnyj| sue suojoas [jap
SAI dVIN

100-005
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 3 of 44 PagelD #: 1540

Pargiyosd si We” Ul 10 ajoys UL UO INpouday Wea Aanung sisAjeuly sejnyjaD (a4 34} Jo Apiodoig penjoayequ;

“AM “UOsaey) UL PLT AAA pue £/ B1e}SUaqU] JO UOIVASJaqUT aU] Jo YOU Jsnf paleso] S| 19MO} BUL “Wd O@1 18 ELO? ‘2T Aine

Be ee BM

 

ETO ‘ST Aine ysnosyy ZT Ajne

100-006
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 4 of 44 PagelID #: 1541

Pauqiyoid $i Wed Ul Jo ajOUM UL UONINposday wea) Aazing sisAjeuy 1e[NYa> jg4 9yy Jo Ayedoig jenisa;jaqUj;

aon fr

 

100-007
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 5 of 44 PagelID #: 1542

paqgiyoid S$! ed Ul Jo ajouAy ul VON ONpolday weay Aasing sisAjeuy 1ejNyaD [gy ayy Jo Apadoig jenqsayjasu;

‘AM ‘uoysajieyd ‘Ise3 pajg eyMeuey JeaU payer0] Si JAMO} BYL “Wid Bb'y Je ETOT ‘Zz sNsny

 

Cd anny a

ee ere eave eS it EA ee

 

€l0Z ‘vz sndny ysnoiy} Zz isndny

100-008
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 6 of 44 PagelD #: 1543

Panqiyoid si we ul 40 ajousA Ul UCN Npoiday wea, Aaning sisAyeuy JepnyfaD 1G4 By jo Aadoig jena aqu)

‘AM ‘UO SaLeYD Ul YLT AM puke Z/ ayeyssaqu| Jo UONIasuajqU! ayy JO YOU IsNf payero] si amo] SUL ‘INd P27:8 48 ETO? “Zz sndny

Me erate we ee tM ee

 

100-009
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 7 of 44 PagelD #: 1544

OT

pazqiyord S| Leg ul Jo ajoyM UL UOINpolday wea Aansing sishjeuy sepn{]a9 1g4 ayi jo Ayadoug jenqayoqU)

+
i
i
i
i
i
i
a
i

 

100-010
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 8 of 44 PagelD #: 1545

TT

Pauqiyold $i Weg Ul JO BjOYAA UL UOT Npolday wea, Asaing sisAjeuy 2e;NYaD [Q4 24u1 JO Auadolg jenjayaqyy

 

ETOZ ‘ET Jaquiaydas

100-011
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 9 of 44 PagelD #: 1546

eT

Payqiyoid SI eg Ul 40 afousM UL UO INpolday wea Aarsing sisAjeuy JejN139 [G4 343 JO Apradoig jenjoayjaiu

ak a en coms ne: eee meme: Ge

€TOZ ‘BZ AAQWIBAON Ysnosyy ZZ JaquiaAOKN

Aes:
¢
ei
i
i
Q
i
i
i

 

100-012
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 10 of 44 PagelD #: 1547

et

Panqiyoig si peg Ul Jo ajoYysM UL UOLNpojday Wea Aaaing sisAjeuy Jsepnyje> 1g4 ayy Jo Aadosg jenjoajau]

‘Baue AAA ‘UMOJUETIOW Bu) U! G/ a}e}S1a]U] oO Jsam isnf payeso] S| JaMO] aUL “Wd GOLE 16 ELOZ ‘BZ JequaacN

 

 

nomen

Re ere i ee eA ee me

 

100-013
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 11 of 44 PagelD #: 1548

vr

 

PaNgiYyoid SI Weg Ul JO BjOUAA Ul UOTNpouday Wea, Aarung sisAjeuy Je;nya> ig4 Buy yo Ajiadolg fenjoayjaqu)

"AM ‘UO }SapieYyD Ul PLT AM pue £/ 3321513] UW] JO UOHDaSIaIUI By} JO YOU Isn[ pajesg] si JaMO}] aUL ‘Wd GE:g Ie EL OZ ‘Bz JaqdLUaAON

 

 

it | monn Da seen Dor

Pos Teme eh i ee ge oe NB ee ee

 

100-014
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 12 of 44 PagelD #: 1549

st

i.

i

i

i

i

I

4 ,

ay
%
&.

Pazyqiyosd SI Wed Ul Jo ajoYuAA UL UO INposday wea, Aaaing siskjeuy Je[N4]aD 194 9yui jo ALradojg jenjpa]/31u;

 

ETOZ ‘6 Jaquiazag ysnoiyy f 49QUISd29¢

100-015
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 13 of 44 PagelD #: 1550

oT

payqiwold st We Ul 10 apjousA Ul UOLDNpoiday wea, Aarins siskjeuy 2eNyj3aD (@4 ayy jo ALiadosg penisayeqU)

(AM ‘Uoysasey? jo you) Gf ajeyssaqU] yo pe WXg ueaU pazero] S} JaMO0} aul ‘Lud SZ°T 1e ELOZ

 
 
 

J tl tk a A

mets ens een ee ee ee

f

{ Jaquiad

ad

 

 

100-016
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 14 of 44 PagelD #: 1551

LT

 

pazqiudid SI wed Ul 10 ajOYsA UL LON INposday Wea Aaning sisAjeuy zepNYeD [G4 ayi jo Ayedosy jenjooya4U]

€TOZ “bT Jaquiasagq

100-017
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 15 of 44 PagelD #: 1552

8t
payqnyoid $1 eg ul 10 ajoysy ul UORONpoiday Wea Aaning sisAjeuy 1epny|a> 1g4 943 yo Apedoig jenisayaqu;

"EPL pue GET SUXQ UBamyaq Aempiu Ajajewixoidde pue 79 ajelsialu] jo YINOS payes0] $1 4aMo] AY, “Wid OZ+y 1e ELOZ “pT Jaquuasaq

 
 

 

ie ee bt eal le ek ee

ees eee vol ge eM ee

 

 

 

100-018
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 16 of 44 PagelD #: 1553

6T

palqiyoid Si Led Ul 10 ajoys”A UL UO Npolday Wea Aazing sisApeuy sejn{ja> 1q4 9y) oO ALadoig penqaayaqy]

€loz ‘EZ 4aquiaceg YySnoiy3 Oz Jaquiazeq

>

wk
t
[
4
l
i

i
i
i
i
i

 

100-019
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 17 of 44 PagelD #: 1554

O¢

TAM

‘

PsHqIYyOld $I Wed Ul JO ajoYy;AM UL LON Npolday wea) Aaring sishjeuy se]nIja9 (G@4 Byi JO ALiadolg jenjsa]jaqu)

UOjS3LJeYD JO YLION) GZ alejssalu] Jo G UXq 1e|U payeso] si samo} aU “wd OZ:9 le ELOZ ‘ZZ sequiaseq

 

 

100-020
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 18 of 44 PagelD #: 1555

TZ

AN‘

payqiyoid $s] Wed Ul Jo ajousM Ul UOQINpoiday wea, Aaring siskjeuy 1e1NY[aD [G4 By jo Aadolg jenjsayjaiu}

UO SaLeU} Ul PIT AM PUR ZZ ayelssa1U| JO UONDIASIAaQU! JY] JO YOU IsNf paleso] $1 Jamo} aUL “Wd EY-y 1e ELO? ‘OE saquusl28q

 

wed OC OG CLM s SHUSIOS GE 9

Co eG de

Re CO eee te a es te Mr er

 

100-021
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 19 of 44 PagelD #: 1556

rae

i
i
i
i
Ll
i
i
i
i
¥

payqiyoid $s} Weg ul Jo ajoyAA Ul UONINpoOIday Wea, Aarings sisAjeuy seyrY/99 [G4 ayy Jo Aadolg jenqa]oIu)

ptoz ‘6t Asenuer y8nosuy gt Arenuer

or

 

100-022
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 20 of 44 PagelD #: 1557

€@

payqyold $1 Wed Ul 10 BjOYAA Ul UONNposday wea, Aaning siskjeuy 1e;NY]3> [G4 9yI Jo Apadoig peNnjDa1/91U;

 

vTOz “EZ YEW YsnoiY) ZZ YEW

100-023
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 21 of 44 PagelD #: 1558

v2

paudqiyoid $1 Leg Ul so afoymM Ul UONINposday Wea Aaning sisAjeuy sepNYys> 1G4 3y1 yo Aiadoug jenjooya7U;

‘peOy 22/9 JeaU AM ‘UOISA}IEYD Ul P|}eIOj S| JaMO] BYL “Wid SEB Ie PLOT ‘EZ YUEW

UOISapeYS

 

So Fe!

 

a

nop) wu) a a Le) Jeg Cone

Re eae ea eS eed a Mga ee BS

 

100-024
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 22 of 44 PagelD #: 1559

S¢

paqqiyold si ed ul 10 ajouAA UL UOT Npoldsay Weal Aasung sisAjeuy 1ejN]]/39 jq4 ayy jo Aqadoig jenisayaiU;

&
4
> i

i
i
i
4
i
f
i
i

 

ploz ‘TZ aunr ysnosyy GT suns

— 100-025
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 23 of 44 PagelD #: 1560

9Z

payqiyoig Si Ye, Ul 20 ajoyyy Ul UONNpolday wea) Aaaing sisAjeuy se/NYa> [g4 ayi JO Ajadoig jenjoa}aiu;

‘AM ‘UOjsapeyy Ul PLT AM pue £7 aleyssazuy Jo UONDAaSIAa\U! ay) jo YOU IsNf paleso] si Jamo] SUL ‘wid LHS le YLOZ ‘EZ aun

 

Le Cr oe) ee ae

Remo ere tee oe Oe ees te ee ee

 

100-026
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 24 of 44 PagelD #: 1561

£e

PaUqiyold St Wed ul so ajoUsY Ul UOHNposday Wea, Aarung sisAjeuy Je]NYa> [G4 BUI Jo Awadoug jenqoeyaqU|

‘AM ‘uOysa|iey> ‘1Seq pAjg eyUMeuUeY Jeau payero] Si amo] SUL “Wid £714 1€ plo? ‘Zz aunr

 

i

Ler ieesee seen oe eae eM Me

 

100-027
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 25 of 44 PagelD #: 1562

8d

Ge oe one er ce ee ee ee

}

PaLqYyoig S| Weg Ul JO afoyAA UL UOTPNpOIday Wea Aaning sisAjeuy sejn}]39 [G4 3yy jo Awisdoig jenivayaqu|

ee ee ee 2 re ee

vtoz ‘Ss Ajng ySnosuy3 ¢€ Ajne

 

&
o
ti
i
i.
i
i
a.
a.
i
i
i

100-028
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 26 of 44 PagelD #: 1563

62

 

 

Paugiyold S$! Wed Ul 4O ajOYAA UL UON}INpoday Wea, Aazing sisAjeuy 2e(N1]35 1G4 ayl jo Apadoig jeniajaiu)

“AAA ‘SUOSJeg JO jSam (adueysIP BUIAUD) Say OT AjUSNos pue AAA ‘ASOsUOIA] JO YOU ysn{ payeso] Ss; JaMO] BUL “Wd TS'y le YLT “p Aine

 
 
 

 

 

 

Roc 2 oe Be ee a

mea eRe a yam te ae ea

 

100-029
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 27 of 44 PagelD #: 1564

O&

PaHQIyOld SI We” Ul 0 BjoYNM UY UO Nposday weas Aaning sishjeuy 4e;NY3> 1G4 Bayi jo Ayadosg jersayay)

‘(AM ‘Wo ysaeY JO YOU) G/ a3e4s1a}U] JJO PE IH JeaU p|ayesq; S| Jamo] ayy “Wid gT:9 Ie YTOZ “pA

TL

mt OCR ha me ee ee ee

ine

 

100-030
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 28 of 44 PagelD #: 1565

TE

pauqgiyoig Si Weg Ul JO BjoyM Ul UOLNpoiday wea, Aaning sishjeuy se;n{yjaD jg4 3yi jo Aadoig jenjoa]jaiu]

"AM ‘U0jSaJeUD Ul GL ayelssaluy pue s/f ajeysiayuy fo UOWIaSUayU{ ay} Je Payedo] Ss] JaMO] auL “Wid /G:¢ 18 PTO? ‘GT Isnsny

 

oui 2g)

Ree eR we me i ae AL Be

 

ploz ‘ZT isndny ysnoiyi st isn3ny

100-031
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 29 of 44 PagelD #: 1566

Ze

i

i

i

i

i

i

1

i

i

¥
tm.

%%
en
:

payqivoid $i peg Ul 10 ajousy Ul UORINpolday wea Aanung sisAjeuy se;nyay jg4 ayy jo Auiedozg jenqoayjaquy

int hE ae em ak. iy ey mt fe

‘nar es om ns, en a. oR mm esa ve

 

100-032
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 30 of 44 PagelD #: 1567

ee

“AM

e

WS bb Ld Pe

ae!

e

parqiyosg SI We” Ul 10 Boys Ul UONINpolday Wea) Asaing sisdjeuy sejn {aD [gd 344 yo Aadoig jenj29)/e34)

UO}SaAA JO [sea sn pue G/ a}e}ssa]U] [JO GE Jy seau pajeso) si amo] aul “uid TL4 Je plo? ‘GT sngny

WOOL tk £

me re Pet i om Pe.

Mego Cea eete eC eee eM es

 

100-033
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 31 of 44 PagelD #: 1568

vE

  

PaNgos,” S| Weg Ul 10 ajOYysM Ul UO Npolday wea) Aaring sishjeuy 2e;NyaD (Q4 ByI oO Ayadiold jenqaa]e}4)

vl0z ‘9z 4990190 YSno1Y} HZ 4840190

 

100-034
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 32 of 44 PagelD #: 1569

SE

paryqiyoid si weg ul 10 ajouyy UL UO Npolday wea, Aaaing sisAjeuy se(nyad 1g4 ayy jo Auedaig jenjoa]j9}u|

“AAA ‘UOysapieU) “Seq pag eyMeuey 1e38uU Pajero] st Jamo] BY, ‘Wd GE:Z le #LOZ ‘9% JeqQoDO

 

PT Ee

Re ena esde ee eee ee ea MES oe

 

100-035
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 33 of 44 PagelD #: 1570

SE

paLigiyolg S| Wed Ul JO apoYAA Ul UONDNpoiday wea Aaruns sisAjeuy Je(Nya9 [@4 3841 yo Aadoig jenpayaiu;

i
i
i
i
i
i
i
i
4

 

plOz ‘ZZ 4aquiasag YSno1y} GT Jaquiazeg

100-036
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 34 of 44 PagelD #: 1571

LE

 

PaANgiyoig S| Wed Ul 10 BjoyAA Ul UONINposday Wea, Aazing siskjeuy se;Ny{aD 14 3yI jo Aqiadolg penpayay)

‘AM ‘U0jsam jO Isea ysnf pue G/ aye1ssa] UY Jjo GE UXq Jeau payeso] si samo} aul “wid 4:5 1e PLOT ‘TZ Jequiasag

   

 

Pye Pera

Bias Vem (eerste GeIR SE eM es tS

 

100-037
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 35 of 44 PagelD #: 1572

BE
Parqiuoid St ed Ul 10 ajOUsA UL UONNpoday Wea Aarunsg sisAjeuy 2e(M39 1@4 au) Jo Aiadosg jenj2a}/a1U;

"AM ‘u0jsajiey) yiNos Widdj Jali ay} ssoude pue AAA equNG Ul JaArYy EYMeUeY BY) JO YLOU jsnl payesoj si wamo} ayy “Wie PT ye Sto “Z Asenuer

ae Oo. a @ wld WOODS LP Ps 1 wie iy wb GS oO 0

me | Re ke ee) ee

iss eee AME eel eee eA eM et

 

StOz ‘€ Auenuer ysnoiyy 7 Aenuer

100-038
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 36 of 44 PagelD #: 1573

GE

i
i
i
i
i
i
i
Fl
i
v

pPayqiyoig Si ed UL 40 ajOYAA Ul UE INpolday wea, Aaning sisAjeuy sepN{a7 jg4 ayy JO Ayadozg jenioa]jaqu;

as ei i ah tc i NY NE i a i a et eal »-

 

100-039
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 37 of 44 PagelD #: 1574

OV

Payqiyosd st Wed Ul JO ajoysM Ul UO Npoiday Wea, Aanins sisAjeuy se[nyaD [g4 ay) yo Ayiadoid jeniza]/aqU)

‘AM ‘UO Sa}1ey) JO YOU G/ 31e1S1a}U] LJO G ING 4eaU pa}eIoj SI JAMO} aL ‘Wud 07:9 18 SIOZ ‘E Auenuer

ae seed | Ee Fc : oo.

pe ei em ee ee eee

 

100-040
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 38 of 44 PagelD #: 1575

Te

     

CO

PONQIYOsY S| Le” Ul 40 ajoYAA UL UO Npoday Wea, Asains sisAjeuy sepNy 3D 1G4 3yI jo Aadoig penqsa]jaqu)

 

STOZ ‘pT YOJeWW YSNosYy ET Yue

100-041
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 39 of 44 PagelD #: 1576

cy

payqivosd” Sieg Ul IO BpOYyAM Ul UONINpoiday Wea, Adzunsg sisAjeuy Je(n}aD 184 9y1 jo Auadalg jenqaaquj

“AN ‘uo\sajieus Jeau // pue 7g $3}e}Ss1a}U| JJO 9G UXA we|dU p|ayeIOj Si Jamo} AY, “wd HTS GTO? ‘PT Yue

 

Co S|

Bs Ee) sequen Dupe

Re ere ee re eee ae

 

100-042
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 40 of 44 PagelD #: 1577

ev

payqiyold St eg ul 10 apoysA Ul LON Npoiday wea) Aaning sishjeuy seine jad O4I yo Apiadoig jenjsa{jaqu)

SIOZ ‘pz 4AQWIaAON YsnosyI EZ JaQUIaAON_Y

t
é
i
i
i
i
I
i
i
f
i

 

100-043
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 41 of 44 PagelD #: 1578

vv

paziqyoid S| We” Ul IO BjoyM Ul UORINposday wea; Aaning siskjeuy 1e]N]]9D Jad By2 4o Aadosg jenqsaqaquy

‘AM ‘U0ISaMA {0 sea ysN[ pue Gf a}e]s1a1U| JjO GG XQ 4eaU pazero] Si aM} aU, “Lud ZHg 1e GTO ‘PZ JequaAON

Pee eel ol noun pONeS

Am ee eres Bi oe) Br

 

100-044
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 42 of 44 PagelD #: 1579

SP

4

PSNQiYosY SI ed Ul JO afOUNA Ul UOQINpOIday Wea, Aaning sishjeuy Je/NI[3D [G4 342 Jo Apadaig penyoa}/aqul

SIOZ ‘ZT Jaquiazag Ysnoiyi TT saquiaseg

 

100-045
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 43 of 44 PagelD #: 1580

ov

PaHqiyol” Ss} We, ul JO ajoUNY Ul UONNPOIda|ay Wea, Asruns sisdjeuy FejNYaD G4 BYI yo Apadolg jenisa4jaqU)

9L0Z ‘py 4aquiaidas Yysnoiy} Z Jaquaidas

&
i
A
1
i
i
i
i
h.
i
i
i
i
a
i

 

100-046
Case 2:18-cr-00134 Document 77-23 Filed 10/15/18 Page 44 of 44 PagelD #: 1581

Lv

 

psyqiyol” $] We” Ul JO BjoYmA Ul UOLNpoiday Wea, Avaing sisAjeuy 2e]N1/99 IG4 BY JO ALadolg jenjoeyeIy;

gt

&
i
i
t
I
t
i
i
i
i
i
i
i

Lt0z ‘8 Aine ysnosy) 9 Aine

100-047
